     Case 2:19-cr-00167 Document 55 Filed 06/29/20 Page 1 of 1 PageID #: 189



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                           CRIMINAL NO. 2:19-cr-00167

WILLIAM ANTHONY SPARKS,
a.k.a. “Chill”

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s Motion to Schedule

Guilty Plea Hearing and for Specific Performance of Plea

Agreement.     (ECF No. 53.)     The court held a hearing on the

motion on June 29, 2020 in Charleston.             For the reasons placed

on the record at the hearing, the court GRANTED defendant’s

motion.     The court now ORDERS a Guilty Plea Hearing to be

scheduled for July 14, 2020, at 10:00 a.m. in Charleston.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

       IT IS SO ORDERED this 29th day of June, 2020.

                                    ENTER:


                                    David A. Faber
                                    Senior United States District Judge
